SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 From November 11 to November 30, 2013 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance (**) Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 8,749,435 0.0559 0.0559 Shares Common 17,820,650 0.1138 0.1138 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common J.P. Morgan Sell 27 3,455 17.31 59,806.05 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 8,749,435 0.0559 0.0559 Shares Common 17,817,195 0.1138 0.1138 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. (**) On July 30, 2013, the shareholders of Companhia de Bebidas das Américas – Ambev (“Companhia de Bebidas”) approved the merger into Ambev S.A. of all the outstanding shares issued by Companhia de Bebidas and not held by Ambev S.A. (“Stock Swap Merger”). As a result of the Stock Swap Merger, the Companhia de Bebidas shareholders received five Ambev S.A. common shares in exchange for each Companhia de Bebidas common or preferred share, and holders of ADRs representing common or preferred shares of the Companhia de Bebidas, received five Ambev S.A. ADRs in exchange for each Company ADR. On October 30, 2013, CVM granted Ambev’s registration as a public-held company and its shares and ADRs began to be traded, respectively, in the BM&FBOVESPA and in the NYSE on November 11, 2013. The shares issued by the Companhia de Bebidas have no longer been traded on the traditional segment of BM&FBOVESPA on November 8, 2013. As of November 11, 2013, the stock participation informed as “Initial Balance” reflects the original stock participation held with regards to Companhia de Bebidas, adjusted according the five Ambev S.A. shares for each Companhia de Bebidas share ratio. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 From November 11 to November 30, 2013 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance (**) Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 24,675,845 0.1575 0.1575 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 24,675,845 0.1575 0.1575 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (**) On July 30, 2013, the shareholders of Companhia de Bebidas das Américas – Ambev (“Companhia de Bebidas”) approved the merger into Ambev S.A. of all the outstanding shares issued by Companhia de Bebidas and not held by Ambev S.A. (“Stock Swap Merger”). As a result of the Stock Swap Merger, the Companhia de Bebidas shareholders received five Ambev S.A. common shares in exchange for each Companhia de Bebidas common or preferred share, and holders of ADRs representing common or preferred shares of the Companhia de Bebidas, received five Ambev S.A. ADRs in exchange for each Company ADR. On October 30, 2013, CVM granted Ambev’s registration as a public-held company and its shares and ADRs began to be traded, respectively, in the BM&FBOVESPA and in the NYSE on November 11, 2013. The shares issued by the Companhia de Bebidas have no longer been traded on the traditional segment of BM&FBOVESPA on November 8, 2013. As of November 11, 2013, the stock participation informed as “Initial Balance” reflects the original stock participation held with regards to Companhia de Bebidas, adjusted according the five Ambev S.A. shares for each Companhia de Bebidas share ratio. Note: Form resubmitted in January 15, 2016 with the exclusion, only on the Board of Directorstable, of the shares and ADRsheld by the controlling shareholders of the Company (Ambrew S.A., Interbrew International B.V. and Fundação Antonio e Helena Zerrenner INB). For more information about the participation of our controlling shareholders, please see our Reference Form or 20-F. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 From November 11 to November 30, 2013 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance (**) Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 6,825 0.0000 0.0000 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 6,825 0.0000 0.0000 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (**) On July 30, 2013, the shareholders of Companhia de Bebidas das Américas – Ambev (“Companhia de Bebidas”) approved the merger into Ambev S.A. of all the outstanding shares issued by Companhia de Bebidas and not held by Ambev S.A. (“Stock Swap Merger”). As a result of the Stock Swap Merger, the Companhia de Bebidas shareholders received five Ambev S.A. common shares in exchange for each Companhia de Bebidas common or preferred share, and holders of ADRs representing common or preferred shares of the Companhia de Bebidas, received five Ambev S.A. ADRs in exchange for each Company ADR. On October 30, 2013, CVM granted Ambev’s registration as a public-held company and its shares and ADRs began to be traded, respectively, in the BM&FBOVESPA and in the NYSE on November 11, 2013. The shares issued by the Companhia de Bebidas have no longer been traded on the traditional segment of BM&FBOVESPA on November 8, 2013. As of November 11, 2013, the stock participation informed as “Initial Balance” reflects the original stock participation held with regards to Companhia de Bebidas, adjusted according the five Ambev S.A. shares for each Companhia de Bebidas share ratio. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 15, 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
